DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-6 are objected to because of the following informalities:  
In claim 3, line 1, applicant claims “the chest” that has no antecedent basis.  To remove this objection applicant should change “the chest” to read --  a chest - - .
In claim 3, line 4, there is no antecedent basis for “The neck”.   Applicant can correct this objection by changing “the neck” to read - - a neck - - .
 In claim 3, line 6,  applicant claims “the lower back”’’  without proper antecedent basis. This is corrected by changing “the lower back” to read - - a lower back - - .
 In claim 3, lines 12 and 13, there is no antecedent basis for “the upper back”.   This is correctible by  changing “the upper back” to read – an upper back - -.

In claim 6, lines 1-2, applicant claims “The chest” and there is no antecedent basis for “The chest”. This is corrected by changing it to read - - a chest -- .
 In claim 6, line 3, there is no antecedent basis for “the neck” and in line    4, “The lower back” and in lines 8, 14,1 6, 23 and 24 for “The back”, and in line 11, “The upper back”.  In the first incidence  of each of these terms “the” should  read  – a - - such as “A chest” in lines 1-2, a neck as in line  3, a lower back as in line    4, a back as in line 8 and an upper back as in line 11 and “ a lower back” as in line 19.  All others will then have the proper antecedent basis with these above changes. 

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, applicant’s preamble claims “straps for a garment”.     However,  it appears that applicant is claiming  the combination of a garment and the strap structure, especially since the straps are not functional  without the garment structure and the garments structure is specifically needed for the structure to be worn on a wearer.
 In claim 1, line 3, I tis not clear if the necks trap itself forms the neck opening, such as a circumferential neck strap forming the neck opening or if there is a half circumferential neck strap that connects to a body part to form a circumferential neck opening. 
 In claim 1, line 4, it is also not clear as to how the back strap and body form a torso opening or if the backs trap is a partial piece of the torso opening and the body is the remaining portion. 
 In claim 1, line 5, after “adjustable straps”  insert a comma.
 In cliam1, line 12, it is not clear as to where the “Second positions’ are located in the body of the garment. 


In claim 2, line 3, there is no antecedent basis for “the back of the garment”.
 In claim 3, the preamble in lines 102, is claiming “ straps for a garment”.    However, the straps appear to be claimed in combination of the garment structure, for the same reasons as discussed above in regard to claim 1. IT appears that the applicant should first claim the strap and garment structure in combination since both are necessary for the invention to perform. In claim 4, the preamble lines 1-5 is claiming, adjustable straps for a garment”.  However, the straps appear to be claimed in combination with the garment structure, for the same reasons as discussed above in regard to claim 1.
  It appears that applicant  should just claim the strap and the garment structure in combination since both are necessary for the invention to perform. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1,2 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, lines 12-13, applicant is claiming       “The upper back of the wearer” that is a human body part.   
Allowable Subject Matter
Claims 1-6   would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the cited references, alone or in combination, disclose the multiple  neck straps that extend from the strap about the neck opening to a backs strap about a torso opening as claimed in claims 1-6 that are slidably adjustable along the necks trap to the back strap as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732